NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 15 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CINDY VANESSA GARCIA-MARTINEZ;                  No.    15-72062
et al.,
                                                Agency Nos.       A205-375-299
                Petitioners,                                      A205-301-888

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      Cindy Vanessa Garcia-Martinez and her minor child, natives and citizens of

El Salvador, petition pro se for review of the Board of Immigration Appeals’ order

dismissing their appeal from an immigration judge’s decision denying their

application for asylum, and denying Garcia-Martinez’s applications for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal and relief under the Convention Against Torture (“CAT”).

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, including determinations regarding social

distinction. Conde Quevedo v. Barr, 947 F.3d 1238, 1241-42 (9th Cir. 2020). We

review de novo the legal question of whether a particular social group is

cognizable, except to the extent that deference is owed to the BIA’s interpretation

of the governing statutes and regulations. Id. We deny in part and dismiss in part

the petition for review.

      Substantial evidence supports the agency’s determination that petitioners

failed to establish their proposed social groups are socially distinct. See id. at 1243

(petitioner’s proposed social group was not cognizable because of the absence of

society-specific evidence of social distinction). Thus, the BIA did not err in

concluding that petitioners did not establish membership in a cognizable particular

social group. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016) (in order to

demonstrate membership in a particular social group, “[t]he applicant must

‘establish that the group is (1) composed of members who share a common

immutable characteristic, (2) defined with particularity, and (3) socially distinct

within the society in question’” (quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227,

237 (BIA 2014))). Petitioners’ asylum and Garcia-Martinez’s withholding of

removal claims thus fail.


                                           2                                     15-72062
      We lack jurisdiction to consider Garcia-Martinez’s contentions as to the

merits of a CAT claim because she did not raise them to the agency. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review

claims not presented to the agency).

      The temporary stay of removal remains in place until the issuance of the

mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   15-72062